Citation Nr: 0711389	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  94-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to post 
operative thrombophlebitis syndrome with venous stasis 
changes of the left calf and ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decisions of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  The RO in St. Petersburg, Florida, 
now has jurisdiction of the veteran's claim.  

The veteran's appeal was previously before the Board in 
November 2005, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

The veteran had also perfected appeals of decisions reached 
in an October 1992 rating decision.  In a December 2005 
statement, the veteran withdrew the remaining appeals arising 
from that decision.  These appeals concerned claims of 
entitlement to an evaluation in excess of 20 percent for 
calcaneal valgus deformity of the left foot, entitlement to 
an evaluation in excess of 10 percent for the residuals of a 
left medial meniscectomy, and entitlement to an evaluation in 
excess of 50 percent for post operative thrombophlebitis 
syndrome with venous stasis changes of the left calf and 
ankle.  The veteran indicated that the only issue he wished 
to pursue was the claim for service connection for COPD.  
Therefore, the remaining issues are considered withdrawn and 
are no longer before the Board.  38 C.F.R. § 20.204.

The veteran raised the issue of entitlement to service 
connection for renal failure in an October 2006 statement.  
This issue has not been addressed by the RO, and is referred 
to them for further action. 

In March 2007, the Board granted a motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  COPD was first manifested many years after the veteran's 
discharge from service. 

2.  The preponderance of the evidence is against a 
relationship between COPD and a disease or injury in service, 
including the service connected thrombophlebitis syndrome of 
the left leg. 


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred due to 
active service, nor was it incurred secondary to the 
veteran's service connected post operative thrombophlebitis 
syndrome with venous stasis changes of the left calf and 
ankle.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006); 71 Fed. Reg. 52,747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, VCAA notice was provided to the veteran in 
letters dated in April 2002 and April 2004.  This letter told 
the veteran what evidence was needed to substantiate the 
claim for service connection for his COPD.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
September 2003 letter asked the veteran to notify VA if he 
knew of any evidence or information that he thought would 
support his claim.  The April 2004 letter notified the 
veteran that he should send any relevant evidence in his 
possession.  

As portions of the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in 
September 2006, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The veteran was not provided with information pertaining to 
the degree of disability and the assignment of effective 
dates until the September 2006 supplemental statement of the 
case.  The claim has not been readjudicated since this 
notice.  However, as the claim is being denied, the Board 
notes that neither a degree of disability nor an effective 
date will be assigned.  Therefore, despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The duty to assist the veteran with the development of his 
claim under the VCAA has been met.  The veteran had been 
afforded medical examinations, and an expert medical opinion 
has been obtained.  All medical records identified by the 
veteran have been obtained, including records from the Social 
Security Administration (SSA).  The Board finds that there is 
no additional development required before proceeding with 
consideration of the veteran's appeal.  

Service Connection

The veteran contends that his service connected postoperative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle have led to the development of COPD.  The 
veteran notes that he experienced three pulmonary emboli as a 
result of his service connected disability, and he believes 
that these are the cause of the COPD. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Whether medical evidence or lay evidence is 
sufficient to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
questions.  Id. 

In addition to service connection on a direct basis, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In that case, the veteran may be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52,747.  

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to show secondary 
service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records are negative for COPD.  The July 
1968 discharge examination indicates that the veteran's lungs 
and chest were normal.  However, these records show that the 
veteran sustained an injury to his left knee.  

The post service medical records are also negative for COPD 
until many years after the veteran's discharge.  A December 
1968 VA examination found that the respiratory system was 
normal.  

In August 1971 the veteran underwent surgery to correct the 
left knee injury sustained during service.  He subsequently 
developed complications, including a post phlebitic syndrome 
of the left calf.  Service connection for the left knee 
disability and the post phlebitic syndrome was established in 
an April 1976 rating decision.  

The veteran has continued to receive treatment for the post 
phlebitic syndrome of the left leg since 1971.  The diagnosis 
is currently thrombophlebitic syndrome.  He experienced his 
first pulmonary embolism in 1985.  There was a second 
embolism in 1989.  He developed a third massive left 
pulmonary embolism in March 1994, and underwent surgery for a 
pulmonary arteriogram and intraventricular catheter filter 
placement in April 1994.  March 1994 testing conducted at 
this time also revealed evidence of obstructive lung disease 
with delayed washout. 

The veteran underwent VA pulmonary function testing in May 
1998.  The results were suggestive of mild airways 
obstruction.  September 1998 records include a diagnosis of 
mild COPD.  Records dated in December 1998, show a diagnosis 
of COPD with a questionable asthmatic component.  

Medical records dated from 1999 show that the veteran 
continues to receive treatment for COPD, as well as his 
thrombophlebitis syndrome of the left leg.  

Although the veteran's primary contention is that he has 
developed COPD secondary to his service connected 
thrombophlebitis of the left leg, the Board has also 
considered entitlement to service connection on a direct 
basis for this disability.  However, the evidence does not 
support service connection on this basis.  The service 
medical records are negative for evidence of or a diagnosis 
for COPD, and the post service medical records first show a 
diagnosis for this disability more than 25 years after the 
veteran's discharge.  Furthermore, there are no medical 
opinions that relate the veteran's COPD to his active 
service.  Therefore, entitlement to service connection for 
COPD as directly related to active service is not warranted.  

The veteran primary contention is that he has developed COPD 
as result of his service connected thrombophlebitis of the 
left leg.  

The evidence includes two medical opinions that address the 
relationship between the veteran's service connected 
thrombophlebitis of the left leg and his COPD.  

The first medical opinion is a November 2001 letter from 
N.T., who was a VA nurse practitioner.  VA treatment records 
indicate that N.T. has been a regular care provider for the 
veteran.  The letter states that the veteran had a history of 
recurrent deep venous thrombosis and pulmonary embolism that 
occurred while in service.  She added that he currently 
suffered from shortness of breath resulting from mild COPD 
and that pulmonary function test results suggested fixed 
obstruction.  She opined that it was at least as likely as 
not that these symptoms and the diagnostic findings were the 
result of the recurrent pulmonary emboli.  

The second medical opinion was rendered by a VA doctor after 
a review of the claims file and an examination of the veteran 
in September 2002.  The examiner included a lengthy 
discussion of the veteran's medical history in his 
examination report.  The history showed that the veteran had 
smoked about three quarters of a pack of cigarettes a day 
since 1964.  It also showed the left knee injury and surgery, 
the deep venous thrombosis of the left leg, and Coumadin 
treatment.  

The veteran was further noted to have had three emboli in 
1985, 1989, and 1994, and to have received a Greenfield 
filter following the third embolism.  He was also noted to 
have been diagnosed with COPD between 1995 and 1996.  The 
veteran reported that he had experienced some trouble 
breathing, and that pulmonary function testing had revealed 
mild COPD.  Chest X-ray studies conducted in February 2001 
were reviewed, and the examiner noted that an X-ray obtained 
as part of the current examination would also be reviewed.  
April 1999 pulmonary function tests were noted to reveal mild 
airway obstruction, with normal lung volume.  The veteran 
reported a productive cough when lying down at night and 
getting up in the morning, although rarely during the day.  
He also reported shortness of breath on exertion.  He was 
noted to be on an inhaler.  

Following the physical examination, the diagnoses included 
respiratory problems; COPD.  The examiner could see no 
rationale for relating this condition to the post-
thrombophlebitic syndrome.  The examiner noted that the 
veteran had been smoking since 1964 in spite of his problems.  
He further noted that the 1999 pulmonary function tests had 
shown just mild COPD, which was contributable to his smoking 
more than anything else.  The examiner added that there was 
no evidence based information or studies showing the 
development of COPD without smoking from another embolus as a 
result of this thrombophlebitis syndrome.  

The Board notes that there are two conflicting medical 
opinions that address the possibility of a relationship 
between the veteran's service-connected disability and COPD.  

Initially, the Board notes that neither the November 2001 
opinion nor the September 2002 opinion explicitly state that 
the veteran's embolisms were caused by his service connected 
thrombophlebitis.  However, for the sake of this discussion, 
the Board will assume that the thrombophlebitis resulted in 
the emboli.  This assumption does not affect the outcome of 
the decision.  

The Board finds that the September 2002 opinion is of greater 
probative value than the November 2001 opinion.  First, the 
September 2002 opinion was provided by a medical doctor, 
while the November 2001 opinion was obtained from a nurse 
practitioner.  The Board observes that a medical doctor has 
more education and training than a nurse practitioner.  
Second, the September 2002 opinion included a full review of 
the veteran's records, as well as an explanation of the basis 
for the opinion.  The doctor indicated that he based his 
opinion on the fact that the veteran had been smoking since 
1964 and that there were no studies or evidence based 
information showing a relationship between COPD and emboli.  
The physician's opinion was also more detailed than that of 
the nurse practitioner.

In contrast, the November 2001 opinion merely noted the 
history of emboli and COPD confirmed by pulmonary function 
testing, and then stated it was as likely as not that the 
embolisms caused the COPD.  The nurse practitioner did not 
provide any reasons for finding this relationship.  Moreover, 
she seemed to rely on an inaccurate history in so far as she 
stated that the deep venous thrombosis and pulmonary embolism 
had occurred in service.  An assessment based on an inacurate 
history is of little or no probative value.  See Boggs v. 
West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet.App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).  

Therefore, the Board concludes that the September 2002 
opinion is of greater value than the November 2001 opinion.  

At this juncture, the Board notes that although the nurse 
practitioner has been providing the veteran medical care on 
an ongoing basis, this does not entitle her opinion to be 
afforded any additional weight.  See Winsett v. West, 11 Vet. 
App. 420 (1998).  In addition, the September 2002 doctor was 
afforded an opportunity to exam the veteran and review his 
medical records prior to offering his opinion.  

The Board notes the veteran's belief that COPD is the result 
of his service connected disability.  However, the veteran is 
not a medical professional, and is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the all the evidence, but in particular the expert medical 
opinions, is against his claim.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to post operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


